        Case 2:20-cv-02456-SMB Document 8 Filed 12/29/20 Page 1 of 12



 1   John T. Masterson, Bar #007447
     Joseph E. Leverence, Bar #033199
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7846
     jmasterson@jshfirm.com
 5   jleverence@jshfirm.com
 6   Attorneys for Defendant Sean Pena
 7                            UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF ARIZONA
 9   Krystofer Lee,                                          NO. 2:20-cv-02456-SMB
10                                              Plaintiff,   DEFENDANT SEAN PENA’S
                                                             ANSWER TO PLAINTIFF’S
11                 v.                                        COMPLAINT
12   City of Phoenix, a municipality and jural
     entity, Sean Pena, an individual acting under
13   the color of law, John Does I-V, an
     individual(s), acting under the color of law,
14   and Jane Does I-V, an individual(s), acting
     under the color of law, XYZ
15   Corporations, ABC LLCs,
16                                        Defendants.
17
18                 Defendant Sean Pena (“Answering Defendant”), for his Answer to
19   Plaintiff’s Complaint, admits, denies, and alleges as follows:
20                 Answering Defendant denies each and every, all and singular, of the
21   allegations contained in Plaintiff’s Complaint and each claim for relief thereof which is
22   not hereinafter expressly admitted or otherwise pled to.
23                 A jury trial is requested.
24                 1.     In answering Paragraph 1 of Plaintiff’s Complaint, Answering
25   Defendant admits only that Plaintiff is an individual, but lacks sufficient information
26   regarding her residency and, therefore, denies the same.
27
28
     9022506.1


     9002973.1
        Case 2:20-cv-02456-SMB Document 8 Filed 12/29/20 Page 2 of 12



 1                 2.     In answering Paragraph 2 of Plaintiff’s Complaint, Answering
 2   Defendant asserts that Paragraph 2 improperly calls for a legal conclusion and no response
 3   is required. To the extent a response is required, Answering Defendant admits only that
 4   the City of Phoenix is a municipality and political subdivision of the State of Arizona.
 5                 3.     In answering Paragraph 3 of Plaintiff’s Complaint, Answering
 6   Defendant admits only that he is an individual that resides in Maricopa County, Arizona,
 7   and worked as a Phoenix Police Officer at all relevant times.
 8                 4.     In answering Paragraph 4 of Plaintiff’s Complaint, Answering
 9   Defendant asserts that Paragraph 4 improperly calls for a legal conclusion and no response
10   is required. To the extent a response is required, Answering Defendant admits same.
11                 5.     In answering Paragraph 5 of Plaintiff’s Complaint, Answering
12   Defendant lacks sufficient information to form a belief as to the truth of the allegations
13   and, therefore, denies same.
14                 6.     In answering Paragraph 6 of Plaintiff’s Complaint, Answering
15   Defendant lacks sufficient information to form a belief as to the truth of the allegations
16   and, therefore, denies same.
17                 7.     In answering Paragraph 7 of Plaintiff’s Complaint, Answering
18   Defendant asserts that this allegation is moot due to the removal to United States District
19   Court. To the extent a response is required, Answering Defendant admits he resides in
20   Maricopa County, Arizona, and jurisdiction and venue are proper.
21                 8.     In answering Paragraph 8 of Plaintiff’s Complaint, Answering
22   Defendant admits this Court has personal and subject matter jurisdiction over the parties
23   and the Complaint.
24                 9.     In answering Paragraph 9 of Plaintiff’s Complaint, Answering
25   Defendant asserts that this allegation is moot due to the removal to United States District
26   Court. To the extent a response is required, Answering Defendant denies Plaintiff has
27   incurred any damages and that no improper conduct occurred.
28
     9022506.1                                    2

     9002973.1
        Case 2:20-cv-02456-SMB Document 8 Filed 12/29/20 Page 3 of 12



 1                 10.    In answering Paragraph 10 of Plaintiff’s Complaint, Answering
 2   Defendant also requests a jury trial.
 3                  FACTS GENERAL TO ALL COUNTS AND DAMAGES
 4                 11.    In answering Paragraphs 11-21 of Plaintiff’s Complaint, Answering
 5   Defendant invokes his right to be free from self-incrimination under the Fifth Amendment
 6   to the United States Constitution. See Indus. Indem. Co. v. Niebling, 844 F. Supp. 1374,
 7   1376 (D. Ariz. 1994). Invocation of his Fifth Amendment right is permissible here
 8   because Answering Defendant has been indicted for criminal charges in Maricopa County
 9   Superior Court Cause Number CR2020-128297-001 (the “criminal case”) involving the
10   same operative set of facts as alleged in this civil case. See Plaintiff’s Complaint at ¶¶ 23-
11   24. In the criminal case, Answering Defendant has been charged with three counts of
12   Sexual Assault, two counts of Sexual Abuse, and two counts of Unlawful Sexual Conduct.
13   Upon information and belief, two of the counts in Answering Defendant’s criminal case
14   are predicated upon the alleged incident that Plaintiff sets forth or references in
15   Paragraphs 11-21 of her Complaint. Answering the allegations set forth in Paragraphs 11-
16   21 of Plaintiff’s Complaint would require Answering Defendant to make admissions or
17   denials concerning the allegations which the prosecutor will attempt to prove during trial
18   in Answering Defendant’s criminal case. Indeed, to prove the elements of the offenses for
19   which Answering Defendant has been charged in his criminal case, the prosecutor would
20   be required to prove, beyond a reasonable doubt, the very allegations set forth or
21   referenced by Plaintiff in Paragraphs 11-21. See, e.g., A.R.S. § 13-1406(A) ("[a] person
22   commits sexual assault by intentionally or knowingly engaging in sexual intercourse or
23   oral sexual contact with any person without consent of such person."); A.R.S. § 13-
24   1412(A) (“[a] peace officer commits unlawful sexual conduct by knowingly engaging in
25   sexual contact, oral sexual contact or sexual intercourse with any person who is in the
26   officer's custody or a person who the officer knows or has reason to know is the subject of
27   an investigation.”). For these reasons, Answering Defendant answers by way of asserting
28   his Fifth Amendment rights. Upon completion of his criminal case, Answering Defendant
     9022506.1                                     3

     9002973.1
        Case 2:20-cv-02456-SMB Document 8 Filed 12/29/20 Page 4 of 12



 1   intends on requesting leave from the Court to modify or supplement his responses
 2   contained within his Answer, for purposes of providing an admission or denial to these
 3   allegations as appropriate.
 4                 12.    In answering Paragraph 22 of Plaintiff’s Complaint, Answering
 5   Defendant denies same.
 6                 13.    In answering Paragraphs 23-24 of Plaintiff’s Complaint, Answering
 7   Defendant admits only that he was charged by the Maricopa County Attorney’s Office
 8   with violations of these statutes in the criminal case on or about August 12, 2020.
 9                 14.    In answering Paragraphs 25-29 of Plaintiff’s Complaint, Answering
10   Defendant invokes his right to be free from self-incrimination under the Fifth Amendment
11   to the United States Constitution. See Indus. Indem. Co. v. Niebling, 844 F. Supp. 1374,
12   1376 (D. Ariz. 1994). Invocation of his Fifth Amendment right is permissible here
13   because Answering Defendant has been indicted for criminal charges in Maricopa County
14   Superior Court Cause Number CR2020-128297-001 (the “criminal case”) involving the
15   same operative set of facts as this civil case. See Plaintiff’s Complaint at ¶¶ 23-24. Upon
16   information and belief, five of the charges in the criminal case relate to alleged incidents
17   involving the same “Victim A” and “Victim C” whom Plaintiff references and discusses
18   in Paragraphs 25-29 of her Complaint. Answering the allegations set forth in Paragraphs
19   25-29 of Plaintiff’s Complaint would require Answering Defendant to make admissions or
20   denials concerning allegations which the prosecutor will attempt to prove during trial in
21   Answering Defendant’s criminal case. Indeed, to prove the elements of the offenses for
22   which Answering Defendant has been charged in his criminal case, the prosecutor would
23   be required to prove, beyond a reasonable doubt, the very allegations set forth or
24   referenced by Plaintiff in Paragraphs 25-29. See, e.g., A.R.S. § 13-1406(A) ("[a] person
25   commits sexual assault by intentionally or knowingly engaging in sexual intercourse or
26   oral sexual contact with any person without consent of such person."); A.R.S. § 13-
27   1412(A) (“[a] peace officer commits unlawful sexual conduct by knowingly engaging in
28   sexual contact, oral sexual contact or sexual intercourse with any person who is in the
     9022506.1                                    4

     9002973.1
        Case 2:20-cv-02456-SMB Document 8 Filed 12/29/20 Page 5 of 12



 1   officer's custody or a person who the officer knows or has reason to know is the subject of
 2   an investigation.”). For these reasons, Answering Defendant answers by way of asserting
 3   his Fifth Amendment rights. Upon completion of his criminal case, Answering Defendant
 4   intends on requesting leave from the Court to modify or supplement his responses
 5   contained within his Answer, for purposes of providing an admission or denial to these
 6   allegations as appropriate.
 7                 15.    In answering Paragraphs 30, this Paragraph is not directed at
 8   Answering Defendant and, therefore, no response is required. To the extent a response is
 9   required, Answering Defendant admits the allegations.
10                 16.    In answering Paragraph 31, this Paragraph is not directed at
11   Answering Defendant and, therefore, no response is required. To the extent a response is
12   required, Answering Defendant denies the allegations set forth therein.
13                 17.    In answering Paragraphs 32-36 of Plaintiff’s Complaint, Answering
14   Defendant invokes his right to be free from self-incrimination under the Fifth Amendment
15   to the United States Constitution. See Indus. Indem. Co. v. Niebling, 844 F. Supp. 1374,
16   1376 (D. Ariz. 1994). Invocation of his Fifth Amendment right is permissible here
17   because Answering Defendant has been indicted for criminal charges in Maricopa County
18   Superior Court Cause Number CR2020-128297-001 (the “criminal case”) involving the
19   same operative set of facts as this civil case. See Plaintiff’s Complaint at ¶¶ 23-24. In the
20   criminal case, Answering Defendant has been charged with three counts of Sexual
21   Assault, two counts of Sexual Abuse, and two counts of Unlawful Sexual Conduct. Upon
22   information and belief, four of the counts in Answering Defendant’s criminal case are
23   predicated upon the same allegations referenced in Paragraphs 32-36 of Plaintiff’s
24   Complaint. Answering these counts would require Answering Defendant to make
25   admissions or denials concerning allegations regarding the alleged “sexual assault” and
26   Answering Defendant’s alleged “conduct,” which undoubtedly involves the allegations of
27   sexual assault that Plaintiff makes in her Complaint. In answering these allegations,
28   Answering Defendant would necessarily be forced to address the underlying allegations
     9022506.1                                    5

     9002973.1
        Case 2:20-cv-02456-SMB Document 8 Filed 12/29/20 Page 6 of 12



 1   themselves. For these reasons, Answering Defendant answers by way of asserting his
 2   Fifth Amendment rights. Upon completion of his criminal case, Answering Defendant
 3   intends on requesting leave from the Court to modify or supplement his responses
 4   contained within his Answer, for purposes of providing an admission or denial to these
 5   allegations as appropriate.
 6                                         COUNT ONE
 7                 18.    In answering Paragraph 37 of Plaintiff’s Complaint, Answering
 8   Defendant incorporates by reference his responses to Paragraphs 1 through 36 as if fully
 9   set forth herein.
10                 19.    In answering Paragraph 38 of Plaintiff’s Complaint, Answering
11   Defendant admits that all United States citizens are generally entitled to the protection and
12   benefit of the laws of the United States and the United States Constitution. Answering
13   Defendant lacks sufficient information regarding Plaintiff’s citizenship status and,
14   therefore, denies the remainder of the allegations.
15                 20.    In answering Paragraph 39 of Plaintiff’s Complaint, Answering
16   Defendant admits same.
17                 21.    In answering Paragraph 40 of Plaintiff’s Complaint, Answering
18   Defendant asserts Paragraph 40 improperly calls for a legal conclusion and no response is
19   required. To the extent a response is required, Answering Defendant admits only that he
20   was a Phoenix Police Officer at the time of the incident.
21                 22.    In answering Paragraph 41 of Plaintiff’s Complaint, Answering
22   Defendant asserts Paragraph 41 improperly calls for a legal conclusion and no response is
23   required. To the extent a response is required, Answering Defendant admits only that a
24   citizen of the United States may not be deprived of life or liberty without due process,
25   pursuant to the Fourteenth Amendment to the United States Constitution.
26                 23.    In answering Paragraphs 42-48 pertaining to Count One of Plaintiff’s
27   Complaint, Answering Defendant invokes his right to be free from self-incrimination
28   under the Fifth Amendment to the United States Constitution. See Indus. Indem. Co. v.
     9022506.1                                    6

     9002973.1
        Case 2:20-cv-02456-SMB Document 8 Filed 12/29/20 Page 7 of 12



 1   Niebling, 844 F. Supp. 1374, 1376 (D. Ariz. 1994). Invocation of his Fifth Amendment
 2   right is permissible here because Answering Defendant has been indicted for criminal
 3   charges in Maricopa County Superior Court Cause Number CR2020-128297-001 (the
 4   “criminal case”) involving the same operative set of facts as this civil case. See Plaintiff’s
 5   Complaint at ¶¶ 23-24. In the criminal case, Answering Defendant has been charged with
 6   three counts of Sexual Assault, two counts of Sexual Abuse, and two counts of Unlawful
 7   Sexual Conduct. Upon information and belief, two of the counts in Answering
 8   Defendant’s criminal case are predicated upon the alleged incident that Plaintiff claims
 9   resulted in a violation of her constitutional rights in Paragraphs 42-48 of her Complaint.
10   Answering the allegations set forth in Paragraphs 42-48 of Plaintiff’s Complaint would
11   require Answering Defendant to make admissions or denials concerning allegations
12   referencing the same alleged conduct which the prosecutor will attempt to prove during
13   trial in Answering Defendant’s criminal case. Indeed, to prove the elements of the
14   offenses for which Answering Defendant has been charged in his criminal case, the
15   prosecutor would necessarily have to prove, beyond a reasonable doubt, the very
16   allegations set forth or referenced by Plaintiff in Paragraphs 42-48. See, e.g., A.R.S. 13- §
17   1406(A) ("[a] person commits sexual assault by intentionally or knowingly engaging in
18   sexual intercourse or oral sexual contact with any person without consent of such
19   person."); A.R.S. § 13-1412(A) (“[a] peace officer commits unlawful sexual conduct by
20   knowingly engaging in sexual contact, oral sexual contact or sexual intercourse with any
21   person who is in the officer's custody or a person who the officer knows or has reason to
22   know is the subject of an investigation.”). For these reasons, Answering Defendant
23   answers by way of asserting his Fifth Amendment rights. Upon completion of his criminal
24   case, Answering Defendant intends on requesting leave from the Court to modify or
25   supplement his responses contained within his Answer, for purposes of providing an
26   admission or denial to these allegations as appropriate.
27
28
     9022506.1                                     7

     9002973.1
        Case 2:20-cv-02456-SMB Document 8 Filed 12/29/20 Page 8 of 12



 1                                         COUNT TWO
 2                 24.    In answering Paragraph 49 of Plaintiff’s Complaint pertaining to
 3   Count Two of Plaintiff’s Complaint, Answering Defendant incorporates by reference his
 4   responses to Paragraphs 1 through 48 as if fully set forth herein.
 5                 25.    In answering Paragraphs 50-51 pertaining to Count Two of Plaintiff’s
 6   Complaint, Answering Defendant invokes his right to be free from self-incrimination
 7   under the Fifth Amendment to the United States Constitution. See Indus. Indem. Co. v.
 8   Niebling, 844 F. Supp. 1374, 1376 (D. Ariz. 1994). Invocation of his Fifth Amendment
 9   right is permissible here because Answering Defendant has been indicted for criminal
10   charges in Maricopa County Superior Court Cause Number CR2020-128297-001 (the
11   “criminal case”) involving the same operative set of facts as this civil case. See Plaintiff’s
12   Complaint at ¶¶ 23-24. In the criminal case, Answering Defendant has been charged with
13   three counts of Sexual Assault, two counts of Sexual Abuse, and two counts of Unlawful
14   Sexual Conduct. Upon information and belief, two of the counts in Answering
15   Defendant’s criminal case are predicated upon the alleged incident that Plaintiff claims
16   resulted in a violation of her constitutional rights in Paragraphs 50-51 of her Complaint.
17   Answering the allegations set forth in Paragraphs 50-51 of Plaintiff’s Complaint would
18   require Answering Defendant to make admissions or denials concerning allegations
19   referencing the same alleged conduct which the prosecutor will attempt to prove during
20   trial in Answering Defendant’s criminal case. Indeed, to prove the elements of the
21   offenses for which Answering Defendant has been charged in his criminal case, the
22   prosecutor would necessarily have to prove, beyond a reasonable doubt, the very
23   allegations discussed or referenced by Plaintiff in Paragraphs 50-51. See, e.g., A.R.S. 13-
24   § 1406(A) ("[a] person commits sexual assault by intentionally or knowingly engaging in
25   sexual intercourse or oral sexual contact with any person without consent of such
26   person."); A.R.S. § 13-1412(A) (“[a] peace officer commits unlawful sexual conduct by
27   knowingly engaging in sexual contact, oral sexual contact or sexual intercourse with any
28   person who is in the officer's custody or a person who the officer knows or has reason to
     9022506.1                                     8

     9002973.1
        Case 2:20-cv-02456-SMB Document 8 Filed 12/29/20 Page 9 of 12



 1   know is the subject of an investigation.”). For these reasons, Answering Defendant
 2   answers by way of asserting his Fifth Amendment rights. Upon completion of his criminal
 3   case, Answering Defendant intends on requesting leave from the Court to modify or
 4   supplement his responses contained within his Answer, for purposes of providing an
 5   admission or denial to these allegations as appropriate.
 6                                         COUNT THREE
 7                 26.    In answering Paragraphs 42-51 (sic) pertaining to Count Three of
 8   Plaintiff’s Complaint, these Paragraphs are not directed at Answering Defendant and,
 9   therefore, no response is required.
10                                  AFFIRMATIVE DEFENSES
11                 1.     As and for an affirmative defense and in the alternative, Answering
12   Defendant asserts:
13                 2.     Plaintiff’s Complaint, in whole or in part, fails to state a claim upon
14   which relief may be granted.
15                 3.     Plaintiff’s Complaint fails to comply with the requirements of Rule 8
16   of the Federal Rules of Civil Procedure and merely contains labels and conclusions and
17   threadbare recitals of the elements of causes of action. See Bell Atl. Corp. v. Twombly, 550
18   U.S. 544, 555 (2007).
19                 4.     Answering Defendant, at all times pertinent to Plaintiff’s Complaint,
20   acted reasonably and appropriately under the totality of circumstances.
21                 5.     Plaintiff’s claimed injuries are injuries of psychological trauma and
22   emotional distress, insufficient to establish a deprivation of her liberty interests. See
23   McLean v. Pine Eagle Sch. Dist., No. 61, 194 F. Supp. 3d 1102 (D. Or. 2016).
24                 6.     Answering Defendant’s conduct did not “shock the conscience” for
25   purposes of Plaintiff’s substantive due process claim.
26                 7.     None of Answering Defendant’s conduct reflected a deliberate
27   indifference to Plaintiff’s safety or that he was otherwise acting with a purpose to harm.
28
     9022506.1                                    9

     9002973.1
       Case 2:20-cv-02456-SMB Document 8 Filed 12/29/20 Page 10 of 12



 1   Plaintiff’s substantive due process claim fails. See County of Sacramento v. Lewis, 523
 2   U.S. 833, 836, 118 S. Ct. 1708 (1998).
 3                8.     Answering Defendant alleges that, when an explicit textual provision
 4   of the federal constitution protects against a challenged government action, the claim must
 5   be analyzed under that specific provision alone and not under the more general guarantee
 6   of substantive due process. United States v. Lanier, 520 U.S. 259, 272, n. 7, 117 S.Ct.
 7   1219, 1228 n. 7 (1997).
 8                9.     Plaintiff’s excessive force claim fails, as she cannot establish that she
 9   was “in custody” at the time she alleges this incident occurred. See Robins v. Harum, 773
10   F.2d 1004, 1010 (9th Cir. 1985).
11                10.    Any of Answering Defendant’s conduct, which may qualify as force,
12   did not involve the “expressed intent to punish” and Plaintiff is otherwise unable to show
13   that any actions were not “rationally related to a legitimate nonpunitive governmental
14   purpose” or that the actions “appeared excessive in relation to that purpose.” Graham v.
15   Connor, 490 U.S. 386 (1989), Bell v. Wolfish, 441 U.S. 520, 520–21 (1979), and Scott v.
16   Harris, 550 U.S. 372 (2007).
17                11.    Answering Defendant alleges he did not act with a purpose to harm
18   or with deliberate indifference to the rights of anyone, including Plaintiff, for reasons
19   unrelated to the legitimate law enforcement objectives.
20                12.    Answering Defendant asserts he is entitled to all privileges and
21   immunities, including qualified immunity, extended to governmental employees under
22   federal law as set forth in Hunter v. Bryant, 112 S. Ct. 534 (1991) and Saucier v. Katz,
23   121 S. Ct. 2151 (2001).
24                13.    Punitive damages may not be awarded against Answering Defendant
25   when he was alleged to have been acting in his official capacity pursuant to Smith v.
26   Wade, 461 U.S. 30 (1983); City of Newport v. Fact Concerts, Inc., 453 U.S. 247 (1981);
27   Lancaster Cmty. Hosp. v. Antelope Valley Hosp. District, 940 F.2d 397 (9th Cir. 1991).
28
     9022506.1                                   10

     9002973.1
       Case 2:20-cv-02456-SMB Document 8 Filed 12/29/20 Page 11 of 12



 1                 14.    Answering Defendant did not act with the requisite “evil motive” or
 2   “callous indifference” to warrant punitive damages under § 1983. Smith v. Wade, 461 U.S.
 3   30, 56 (1983); Dang v. Cross, 422 F.3d 800, 809 (9th Cir. 2005) (Conduct that is
 4   malicious, oppressive, or in reckless disregard of Plaintiff’s rights warrants punitive
 5   damages).
 6                 15.    Plaintiff has not alleged, and is not able to establish, that Answering
 7   Defendant proximately caused the deprivation of a right, privilege, or immunity protected
 8   by the United States Constitution, federal law, and/or state law.
 9                 16.    Defendant put Plaintiff on notice that further affirmative defenses
10   may be added in a First Amended Answer after discovery. During the course of litigation,
11   named Defendant may discover facts which support one or more of the affirmative
12   defenses set forth in Rule 8(c) and/or Rule 12(b) of the Federal Rules of Civil Procedure,
13   and to avoid waiving said defenses, this answering Defendant incorporates them by
14   reference.
15                 WHEREFORE, having fully answered Plaintiff’s Complaint, Defendant
16   requests that Plaintiff’s Complaint be dismissed, Plaintiff takes nothing thereby and
17   Defendant be awarded attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
18                 DATED this 29th day of December 2020.
19                                              JONES, SKELTON & HOCHULI, P.L.C.
20
21                                              By /s/ Joseph Leverence
                                                   John T. Masterson
22                                                 Joseph E. Leverence
                                                   40 North Central Avenue, Suite 2700
23                                                 Phoenix, Arizona 85004
                                                   Attorneys for Defendant Sean Pena
24
25
26
27
28
     9022506.1                                    11

     9002973.1
       Case 2:20-cv-02456-SMB Document 8 Filed 12/29/20 Page 12 of 12



 1                             CERTIFICATE OF SERVICE
 2                I hereby certify that on this 29th day of December 2020, I caused the

 3   foregoing document to be filed electronically with the Clerk of Court through the

 4   CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF

 5   system.

 6   David W. Dow
     Jennifer L. Ghidotti
 7   DOW LAW OFFICE
     3104 E. Camelback #281
 8   Phoenix, AZ 85016
     Ddowlaw1@gmail.com
 9   Jlevine@ddowlaw.com
     Attorneys for Plaintiff
10
     Kathleen L. Wieneke
11   Christina Retts
     WIENEKE LAW GROUP, PLC
12   1095 W. Rio Salado Parkway., Suite 209
     Tempe, AZ 85281
13   kwieneke@wienekelawgroup.com
     cretts@wienekelawgroup.com
14   Attorneys for Defendant City of Phoenix
15   /s/ Crystal Wong
16
17
18
19
20
21
22
23
24
25
26
27
28
     9022506.1                                 12

     9002973.1
